Ilsley, J.
This is an appeal from a judgment of the District Court of Tensas, against John J. Tyson, one of the defendants, as the endorser of four several promissory notes, all drawn in Tensas parish, and duly protested at their respective maturities, in 1859, at New Orleans, were they were made payable. Notices of protest in due legal form were duly served on the endorser, by letters addressed to him by the notary at Kirk’s Ferry, a post office in the parish of Tensas, and put in the post-office at New Orleans.
It has been repeatedly held by this Court that a notice to an endorser-, sent by mail to a post-office in the parish of his residence, is a good notice in the absence of any proof,' that there was another post-office nearer to the endorser. Medley v. Norris, 2 A. 141; Yeatman v. Erwin, 5 La. 266, and Knox v. Buhler, 7 A. 12.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, at the costs of the appellants.